Mr. Chief Justice Marshall
delivered the opinion of the Court This is an action of ejectment brought by the lessee of David Ross against Charles M‘Clung, for 5,000 acres of land, lying in the district of East Tennessee.
At the trial of the cause, the plaintiff in, the Court below gave. in evidence two grants from the State t>f North Carolina,' for the land in controversy, to Stockly. Donalson and John Hackett, the one dated the 20th of September, 1787, and the other dated the 22d of February, 1795. He also, gave in evidence a deed of conveyance of the said land, purporting to be from Stockly Donalson and John Hackett, dated the 29th. of September, 1793, and registered in Hawkins county, Tennessee, on the 27th of December, 1793. The regular registration of this deed, so far as respected Stockly Donalson, was admitted by the defendant. Its registration as to John Hackett, was not admitted, and was proved only by the following endorsements.
u December Sessions, 1793.
This deed was proved in open Court, and ordered to record. Test. Richard Mitchell, C. H.C.
This conveyance was registered 27th of December, 1793, in liber G. p. 127. in the register’s office of Hawkins county. Thomas Jackson, C. R.”
It is stated in the bill of exceptions, that the execution of the deed on the part of Hackett, was not proved. '
The defepdant also claimed under Stockly Donalson; but his deeds being of subsequent date, could confer no title while the deed to Ross remained in force. *118For the purpose of invalidating this deed, he offered in evidence certain records of the County Cojirt of Rhea, showing that the land had been sold for the non-payment of taxes, had been conveyed by the sheriff to the purchaser, and by the purchaser to the defendant. The regularity of this sale, and the validity of the deeds made in consequence of it, were contested, and the Court determined against their validity ; to which opinion of the Court the counsel for the defendant excepted.
In the year 1803, the legislature of Tennessee passed an act, subjecting all lands to which the Indian claim was extinguished, held by deed, &c. to taxes. The 13th section of the act provides, that “in case there shall not beany, goods or’chattels on which the sheriff can distress for public taxes, &c. he shall report the same to the Court of his county.” The Court is then directed to make out certain lists, and to direct certain publications, after, which the Court may enter up judgment, on which execution may issue, and the lands be sold. In 1807, the legislature passed a supplementary act, the 3d section of which'enacts, that it shall be the duty of the collector of taxes in each county, after the 1st day of January in each year, to make report to the Court in writing, “ of all such tracts or parts of tracts of land as have, from his own knowledge, or from the information of others, not been returned for taxation for the said preceding year ; aiid it shall be the duty of the said Court to Cause said report to be recorded in books to be kept for that purpose, and to cause judgment to be entered up for double the tax due on the *119said land, not returned for taxation, and so unpaid, and shall order the same to be sold,” &c.
in the summaforPthesa?¿Tf n<fssee"Vo?t¿e ‘axés. every fact necessary d°0tfm tfthe appear inmthe rec0ld‘
In January, 1810, Miller Francis; collector of taxes in Rhea county for the year 1809, reported to the Court, that the following lands were not listed for taxation for the year 1.809, to wit, &c. Then follows a list of several tracts of land, among which is the tract in question, reported three several times in the following. terms:

Reputed owners. Quantity. No. of title. Dale of title. Location. Tax,

Stockly Donalson, . 5000 209 20 Sept. 1787. Pleasant, &c._
S. Donalson and John Hackett, 5000 1347 22 Feb. 1795.
David Ross, 5000 209 20 Sept. 1787.
Upon the return of which report the Court entered up a judgment for the sale of the said lands,< and after the publication required by law, an execution was directed, under which the said land was sold as being three distinct tracts; when Robert Farquharson became the purchaser of the tracts reported to belong to Stockly Donalson, and to Stockly Donalson and John Hackett; and the agent of David Ross became the purchaser of the tract reported. to belong to David Ross.
A question of considerable difficulty arises on the validity of these sales. • Under the act of 1803, the power of the Court to render judgment in such cases for the sale of land, is founded on there being no per- * o i sonat property from which the tax might be made. The Jurisdiction of the Court depends on that fact, Whether it is necessary that its existence should be shown in the judgpient of the Court, is á question on which the State Court's appear to have decided differently at different .times. But the last, and we *120believe, the correct opinion, reported in 5 Haywood, 394. establishes the general principle, that in these summary proceedings, every fact which is necessary to give, jurisdiction, ought to appear in the record of the Court. The act of 1807 directs the Court to proceed on the return of the collector, that the-taxes of the preceding year are unpaid, or that the land has not been returned for taxation. Whether this act, which is supplemental to that of .1803, authorizes the Court to give judgment for the sale of land, although there may be personal property in the county sufficient to pay the. tax; or only varies the mode of proceeding against the land, without varying the circumstances under which it may become liable,isa question which does not appear to have been decided in Tennessee, and which it is unnecessary to decide in this case, because we are all of opinion, that if the sale was valid, Ross is to be considered as the purchaser of his own title, and Farquharson as the purchaser of the title of Donalson and Duckett. The objection to this is, that the agent of Ross stood by, and permitted Farquharson to bid* But this objection implies a knowledge on the part of Ross, or his agent, that the land sold in the name of Donalson and Hackett, was his land. There is no eviderice that either of them possessed this knowledge; nor are the circumstances such as would justify its being presumed. Were the Court required to presume fraud on this occasion, it is not to Ross, or to his agent, that the evidence on this particular part of the transaction would justify us in ascribing it. We think, then, that the defendants in the Court be*121low, acquired no title to Ross’s land by the sheriff ’s sale or deeds. We think, then, that there was no error in rejecting these deeds.
limitations of Tennessee. construction of the statute of
The defendant, also, claimed the benefit of the ... . , act of limitations, which makes seven year’s peaceable and adverse possession a complete bar to the action.a
In support of this claim, he relied on the testimony of John Mériott, who swore, that in pursuance of •an agreement between him and John Hackett, who informed him that the land belonged to him, Hackett, *122and the defendant, M{ Clung, he took possession of the land in March, 1807, built a house, and cleared seyen or eight acres, and retained possession of the land until the contract was rescinded. By a contract with McClung, he agreed to hold possession for M‘Clung and Hackett. It also appeared in evidence that Meriott remained in possession until the autumn of 1808, when he surrendered it to Hackett, who, in the succeeding spring, moved with his family into the house Meriott had built, where he resided until his death, since which event it has beeh occupied by his widdw and family.
The plaintiff then -proved, that in 1795, John Hackett showed this agent of Ross, the land'in controversy as the land sold to him ; that. in the year 1813, the same agent agreed to lease a , part of the land to one Cox, who, in pursuance of the said agreement entered thereon, and built a small house, but. being threatened by M‘Clung with á suit, he abandoned itl
Upón this testimony, the defendant in the Circuit.Court moved the Court to charge the jury, 1st. That if they believed the possession taken by jkeriott to have been on behalf of Hackett and M‘CIung, and that. Hackett continued said possession for himself and McGlung, for seven.years before suit* it was adverse, and would bar the claim of the lessor of the' plaintiff. And farther, that the possession of the land taken by Cox, as-tenant of . Ross, would not suspend the statute of limitations, and that the effect of the said statute could be defeated only by suit at law. .
This instruction the judge refused to give, but did *123charge the jury that Hackett was by law a tenant in common with Ross, of which character he could not discharge himself by agreement with a younger purchaser from Donalson, and that the statute would not bar his right. With respect to the occupancy of Cox, the judge said, that merely going upon the land would not stop the running of the statute, but that if. an older adverse claimant took actual possession by building houses, clearing land, &e. the operation of the statute of limitations might be thereby suspended. To this opinion, also, the counsel for the defendant excepted.
On examining the whole testimony stated in. the bill of exceptions, it appears that the .contract with Hackett, which is stated by Meriott in his deposition, was a contract for the sale and purchase of a part of the tract of 5,000 acres sold by Donalson to Ross, and that his contract with M'Clung was a sdle of M‘Clung’s part of the same land, on condir tion that he would hold the whole tract for M‘Clung and Hackett. The actual possession of Meriott, then, does not appear to have extended beyond, his purchase. He does not allege that Hackett put him in possession of more land than was sold to him; nor does it appear that M‘Cluug put him in possession of any land farther than the virtual possession which was to be implied from the agreement which has heen stated. The possession of Meriott, then, was an actual possession of a part of the land under a purchase. It was his own possession, in his own tight; and not the possession of Hackett - and M‘Clung. His agreement with M* Clung to hold *124the residue of the land for Hackett and M^Ciung, never having been followed, so far as is shown to the Court, by actual occupation of any part of that residue, cannot, we think, be construed into süch a possession by .Hackett and M‘Clung as to affect the title of Ross. If the defendant cannot avail himself of the possession of Meriott, then it is not shown that the bar was complete when this suit was brought. The contract.of sale with Meriott was rescinded in the autumn or winter of 1808, and Hackett entered into the land in the spring of 1809. This suit was instituted on the 27th of March, 1816. The testimony does not show that the entry of Hackett was anterior to the 27th of March, 1809. This, however, ought to be left to the jury. But the judge was of opinion that the possession of Hackett was not adverse to that of Ross, because they were tenants in common.
That one tenant in common may oust his co-tetenant and'hold in severalty, is not to, be questioned. But a silent possession, accompanied with no act which can amount to an ouster, or give notice to his co-tenant that his possession is adverse, ought not, we think, to be construed into an adverse possession. The principles laid down in Barr v. Gratz, (4 Wheat. 213.) apply to this case.
Neither does'it appear to this Court, that there is. error in that part of the charge which, respects the occupation of Cox on the part of Ross. It is, that merely going upon the land will not stop the running of the statute, but that if an older adverse claimant took actual possession by building houses, clearing *125land, &c., the operation of the statute of limitations . might be thereby suspended. It has been contended, that the statute of Tennessee can be stopped 7 ... L A only by actual suit. This is true, when the possession is such as by its continuance to constitute a bar. But to make it such, it must be peaceable for seven years. This is the fact which creates the bar. This fact cannot exist, if the person having the better title takes actual possession in pursuance1 of his right. It is unnecessary to inquire whether the subsequent abandonment of this possession rendered it in this case- a nullity, because the point is rendered unimportant by the circumstances that Ross and Hackett were tenants in common. There is, then, no error in the charge so far as respects.the statute,of limitations.
Ground f<?t reversing the judgment in this case.
But the counsel also requested the judge to change the jury, that the name of Hackett being signed to the deed from Stockly and Donalson to Ross, Since the delivery of said deed, amounts to such an alteration or addition as will vitiat'e such deéd, un- ' C- 7 less accounted for by the plaintiff. This charge, also, the judge refused to. give, but did instruct the jury that the title was vested in Ross by the deed from Donalson, and could not be devested, although there might be an alteration or addition in a material part of the said deed, suoh as the name of Hackett being put to the deed and not proved.
There is . some ambiguity in this instruction, and i • . i . . , „ there is some doúbt in the state of the fact. The counsel for the defendant assumes the fact, that the signature of Hackett was affixed to the deed after its *126delivery. This does not appear in the evidence as stated. Nor does it appear whether the signature of Hackett was affixed, before or after the deed was registered. If was not proved or registered as to Hackett, and is void as to him. The Court is not, however, prepared to say, that it is void as to Donalson. But the instruction given by the judge is in terms, which might mislead the jury, and which appear in fact to have misled them. He says, that the title was vested -in Ross by the deed from Donalson, and could not be devested by the addition of the name Of Hackett, Now, this suit was instituted for the whole tract, and the title asserted by Ross was a title to the whole tract. The instruction of the judge might have been understood as informing the jury that the title vested by the deed conformed to the title claimed by Ross. In fact, it was so understood ; for the jury found a verdict for the whole, tract, and the-Court gave its judgment for the whole. Now, Ross had no title, to more than a' moiety, and the judge ought so to have instructed the jury. For this reason, the judgment is to be reversed, and the cause remanded for a. new trial.
Judgment reversed.
, Judgment. — This cause came on to be heard on the transcript of the record of .the Circuit Court for East Tennessee, and was argued by counsel. On consideration whereof, it is the opinion of this Court* that the Circuit Court erred in instructing the jury that.the title* to the whole,tract of land in the proceedings mentioned, end for. which judgment was *127rendered in the said Circuit Court, was vested in David Ross, whereas the said Court ought to have instructed the jury that only a moiety of the said land was vested in him. It is, therefore, adjudged and ordered, that the judgment of the said Circuit Court in this case be, and the same is, hereby reversed and annulled. And it is further ordered, that the said cause be remanded to the said Circuit Court with directions to issue a venire facias de novo.

 The' statute of Tennessee of 1797, c. 47., made to settle the true construction of the-statute of limitations of North Carolina of 1715, provides, “ that in all cases, whenever .any person, or persons, shall have had seven years’ peaceable possession of any land, by virtue of a grant, or deed of conveyance founded upon a grant, and no legal- claim by suit in law, by such, set up to said land, within the above term, that then, and .in that case, the person or persons, so holding possession as aforesaid, shall be entitled to hold-possession, in preference to all other, claimants, such quantity of land as shall be specified in'his, or their said grant, or deed of conveyance founded-on a grant as aforesaid,” The act then proceeds to bar the claim of those who shall neglect, for the term of seven years, to avail -themselves of any. title they may have,
. Under the statute of North Carolina, it had been determined'' by the Courts of that State, that it afforded protection to those only who held by colour of title. And under the act of- Tennessee, it is settled by thp decisions of the local Courts, and of this Court, that it does pot, like other statutes of .limitation,protect a mere naked possession, but that its operation is to be limited to a possession of seven years, acquired and held under.a grant or a deéd founded on a,grant.. Patton’s Lessee v. Easton,. ante, vol. I. p. 476.